

Exhibit 10.1
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment No. 1”) dated as of
August 12, 2016, is among CHICAGO MERCANTILE EXCHANGE INC., a Delaware
corporation (the “Company”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Banks (as defined in the Credit Agreement described
below) (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:


WHEREAS, the Company, the Administrative Agent, Deutsche Bank Trust Company
Americas, in its capacity as collateral agent for the Agents and the Banks (in
such capacity, the “Collateral Agent”) and the Banks entered into that certain
Credit Agreement dated as of November 5, 2015 (the “Existing Credit Agreement”,
the Existing Credit Agreement as amended hereby, the “Credit Agreement”);
capitalized terms used in this Amendment No. 1 not otherwise defined herein
shall have the respective meanings given thereto in the Existing Credit
Agreement; and
WHEREAS, the Company has requested that the Administrative Agent amend certain
provisions of Annex I (Eligible Assets) to the Credit Agreement, and the
Administrative Agent is willing to effect such amendment on the terms and
conditions contained in this Amendment No. 1.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Existing Credit Agreement. Subject to the terms and conditions
set forth herein, the Existing Credit Agreement will be amended as follows:
a.    Annex I (Eligible Assets) to the Credit Agreement is hereby amended by
deleting the paragraph regarding “Minimum Credit Rating” therein in its entirety
and replacing it with the following:


***Minimum Credit Rating: The minimum credit rating required for assets to
qualify as Eligible Assets is noted in the applicable parentheticals above.
Further, in the case of any of U.S. Government Sponsored Agency Debentures, U.S.
Government Sponsored Agency MBS, Investment Grade Corporate Debt (Fixed Rate),
Investment Grade Corporate Debt (Floating Rate), Foreign Sovereign Debt and
Commercial Paper, in order for any such asset to qualify as an Eligible Asset,
such asset shall have such minimum rating by 2 of the 3 following rating
agencies: S&P, Moody’s and Fitch.


b.    Annex I (Eligible Assets) to the Credit Agreement is hereby further
amended by adding the following paragraph regarding “Money Market Fund Shares”
after the paragraph regarding “Advance Rate” therein:


81120259



--------------------------------------------------------------------------------




*****Money Market Fund Shares: In order for any Money Market Fund Shares to
qualify as an Eligible Asset, such Money Market Fund Shares shall meet all Rule
2a-7 criteria and may be subject to redemption gates as provided in Rule
2a-7(c).


For ease of reference, such changes are reflected on the attached Annex I
(Eligible Assets).


The parties hereto acknowledge and agree that this Amendment No. 1 is not a
novation of the Credit Agreement or of any credit facility provided thereunder
or in respect thereof.
2.Effectiveness; Conditions Precedent. This Amendment No. 1 shall become
effective at the time the Administrative Agent shall have received counterparts
of this Amendment No. 1 duly executed by the Company and the Administrative
Agent.
3.Representations and Warranties. In order to induce the Administrative Agent to
enter into this Amendment No. 1, the Company represents and warrants to the
Administrative Agent as follows:
a.At the time of and immediately after giving effect to this Amendment No. 1,
(i) the representations and warranties of the Company set forth in Article VI of
the Credit Agreement shall be true and correct in all material respects on and
as of the date hereof (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date) and (ii) no
Default or Unmatured Default has occurred and is continuing.
b.This Amendment No. 1 has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
4.Entire Agreement. This Amendment No. 1, together with the Existing Credit
Agreement (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to any other party in relation to the subject matter hereof or
thereof. None of the terms or conditions of this Amendment No. 1 may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 9.2 of the Credit Agreement.


2


81120259

--------------------------------------------------------------------------------




5.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement is hereby confirmed and ratified
in all respects and shall be and remain in full force and effect according to
its terms.
6.Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment No. 1 by telecopy or other electronic transmission (e.g. pdf
or electronic mail) shall be effective as a manually executed counterpart of
this Amendment No. 1.
7.Governing Law. THIS AMENDMENT NO. 1 SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The Company
hereby irrevocably submits to the exclusive jurisdiction of any United States
federal or New York state court sitting in New York, New York, in any action or
proceeding arising out of or relating to this Amendment No. 1, and each of the
parties hereto hereby irrevocably agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such court. This
Amendment No. 1 shall be further subject to the provisions of Sections 11.4 and
11.12 of the Credit Agreement.
8.Enforceability. Any provision of this Amendment No. 1 held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or enforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.References. All references to the “Credit Agreement” shall mean the Credit
Agreement, as amended hereby.
10.Successors and Assigns. This Amendment No. 1 shall be binding upon and inure
to the benefit of the Company, the Administrative Agent, Collateral Agent the
Banks and their respective successors, legal representatives, and assignees to
the extent such assignees are permitted assignees as provided in Section 11.1 of
the Credit Agreement.
[Signature pages follow.]


3


81120259

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
COMPANY:
CHICAGO MERCANTILE EXCHANGE INC.


By: /s/ Michael J. Kobida    
Name: Michael J. Kobida    
Title: Executive Director    


81120259



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Administrative Agent

By:/s/ Liliana Claar        
Name: Liliana Claar        
Title:    Vice President        


81120259

